--------------------------------------------------------------------------------

Exhibit 10.1





September 11, 2010


Ms. Susan Van Benten
2274 Butler Springs Lane
Hoover, AL 35226


Dear Susan,


It is with our great pleasure and enthusiasm that we offer you the position of
Senior Vice President, Merchandising, reporting to Jane Aggers, President and
CEO of Hancock Fabrics, Inc.


With that in mind, we are pleased to offer you the following compensation
package:


●  
Your base salary will be $200,000 per year, paid in bi-weekly installments.  The
annual review process is completed following each fiscal year end and you will
be eligible for a base salary increase following Fiscal 2010, approximately in
April 2011.



●  
You will receive a signing bonus grossed up to a net amount of $10,000.  It is
agreed that in the event of your voluntary termination within one year of hire,
that you would repay the signing bonus to Hancock Fabrics.



●  
Restricted stock award of 25,000 shares of Hancock Fabrics’ stock.  It is very
important to us that you have an opportunity to be a significant owner of
Hancock Fabrics, Inc. as the stock vests.  These shares will be granted to you
upon Board approval and will vest 20% annually, beginning on the first
anniversary of the grant.



●  
Options to buy 50,000 shares of stock, pending Board approval.  The advantage of
stock options is that the price at which you may buy shares of stock is locked
in at the current price, and the option to buy shares at that price is available
regardless of how high the stock price may go up in the future.  These options
may be exercised as follows: 25% of the shares on or after the first anniversary
of the date of grant, and the balance may be exercised at the rate of 1/36th of
the remaining shares on or after the last day of the thirteenth month from the
date of grant, and on or after the last day each additional month thereafter.



●  
Long Term Incentive Plan:  You are eligible to participate in the Company’s Long
Term Stock Plan at the SVP level, which grants restricted options that vest at
100% in years where target performance goals are met, and a lesser amount in
years where minimum goals are achieved.  You will have a prorated number of
approximately 4,400 shares for 2010 and 13,320 shares for 2011.



 
 

--------------------------------------------------------------------------------

 
●  
Short Term Incentive Plan:  You are eligible to participate in the Company’s
2010 Short Term Incentive Plan at the SVP level on a prorated basis, payable
approximately March 2011.  If both our Corporate and your personal goals are
met, payout levels will be 30% (threshold), 40% (target) or 80% (maximum) of
your base salary, depending on the level of achieved goals.  For 2010, we will
guarantee the prorated threshold level of approximately $19,800.



●  
Severance Agreement, if a change in control of the Company occurs.  At the SVP
level, the benefit is equal to one and one-half times salary, plus prorated
bonus.



●  
Medical and dental insurance is available to all salaried employees immediately
upon hire, with no waiting period.  Hancock pays approximately 75% of the total
premium, with the employee paying the remainder.



●
Vacation – three weeks per year, including your first anniversary year
2010-2011.



●
You will be eligible to participate in the Company sponsored 401(k) plan
following your one year anniversary with the Company.  The Plan calls for a 4%
Company match on a 5% employee contribution.  However, the matching contribution
has been temporarily suspended as a budgetary precaution.



●  
We will cover or reimburse you for relocation expenses per Company Policy and
these covered expenses will be grossed-up to offset the tax impact.  Generally,
this includes the normal and reasonable closing costs for both the sale of your
home in Alabama and the purchase of your home in the Tupelo, MS area, the cost
of packing/moving of household goods, and up to six months of temporary housing
in Tupelo.



We have business challenges.  However, we are ready to grow our business and I
think you will agree that this is a great opportunity for you, personally,
professionally and financially.   Susan, we look forward to your acceptance of
this agreement and joining the Hancock Fabrics’ leadership team.


Upon acceptance of this agreement, please sign, date and return one copy in the
enclosed envelope.


Sincerely yours,





   
Jane Aggers
Ms. Susan Van Benten
President and Chief Executive Officer
   
Date



JA:mog
Enclosure:  Benefits/relocation packages